de G-BAFFENRTET), J.
This is an action of detinue, brought by appellee against appellant, for certain printers’ material which is described in the complaint. The only errors assigned for our consideration go to the action of the trial court in sustaining appellee’s demurrer to plea A of the appellant.
This is the second appeal in this case. On the former appeal, the Supreme Court held that a plea described in that record as plea 2 was subject -to demurrer,- and did not constitute an answer to the complaint. We have carefully compared plea A appearing in this record with plea 2 discussed on the former appeal, and plea A in this record is certainly subject to the same criticisms and possesses the same infirmities as plea 2, held to be bad on the former appeal.—Brooke v. Kettler, 166 Ala. 76, 51 South. 940.
• The trial court, therefore, committed no error in sustaining appellee’s demurrer to plea A, and the judgment of the court below is affirmed.
Affirmed.